Braxton v Erie County Med. Ctr. Corp. (2022 NY Slip Op 04868)





Braxton v Erie County Med. Ctr. Corp.


2022 NY Slip Op 04868


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


547 CA 21-00801

[*1]JOHN M. BRAXTON, AS ADMINISTRATOR OF THE ESTATE OF SHEILA M. BRAXTON, DECEASED, PLAINTIFF-APPELLANT,
vERIE COUNTY MEDICAL CENTER CORPORATION, ET AL., DEFENDANTS, AND JOSEPH RIEDY, JR., D.O., DEFENDANT-RESPONDENT. (APPEAL NO. 3.) 


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL), FOR PLAINTIFF-APPELLANT.
THE TARANTINO LAW FIRM, LLP, BUFFALO (MARYLOU K. ROSHIA OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered May 20, 2021. The order denied the motion of defendant Joseph Riedy, Jr., D.O., for summary judgment dismissing the amended complaint against him. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Braxton v Erie County Med. Ctr. Corp. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court